Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of New Source Energy Partners L.P. (the “Partnership”), as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Kristian B. Kos, Chief Executive Officer of New Source Energy GP, LLC, the general partner of New Source Energy Partners L.P. and Richard D. Finley, Chief Financial Officer of New Source Energy GP, LLC, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to their knowledge: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Partnership. Date:April 1, 2013 /s/ Kristian B. Kos Kristian B. Kos Chief Executive Officer New Source Energy GP, LLC (as general partner of New Source Energy Partners L.P.) Date:April 1, 2013 /s/ Richard D. Finley Richard D. Finley Chief Financial Officer New Source Energy GP, LLC (as general partner of New Source Energy Partners L.P.)
